EXHIBIT 10.1

For further information contact:

Dr Paul D’Sylva

CEO

Commonwealth Biotechnologies, Inc.

858 699 0298

Dr. John P McAlister

CEO

Tripos, Inc.

314 616.4473

STOCK PURCHASE AND SALE AGREEMENT

by and among

Tripos, Inc.,

a Utah corporation,

Tripos UK Holdings Limited,

a private limited company incorporated in England,

and

Commonwealth Biotechnologies, Inc.,

a Virginia corporation

Dated as of May 11, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page ARTICLE 1    1 PURCHASE AND SALE OF SHARES    1   1.1.    Sale and
Delivery of Shares    1 ARTICLE 2    1 PURCHASE PRICE    1   2.1.    Payment of
Initial Consideration.    1   2.2.    Payment of Additional Consideration    2
ARTICLE 3    2 REPRESENTATIONS AND WARRANTIES OF SELLER    2   3.2   
Capitalization.    2   3.3    Corporate Authority and Approvals.    3   3.4   
Title to Shares and Assets.    3   3.5    Government Filings; No Violations or
Conflicts    3   3.6    Litigation    3   3.7    Brokers.    3 ARTICLE 4    6
REPRESENTATIONS AND WARRANTIES OF PURCHASER    6   4.1    Organization and
Authority.    6   4.2    Compliance with Other Instruments.    6   4.3   
Brokers.    6 ARTICLE 5    7 COVENANTS OF PURCHASER    7   5.1    Additional
Advances.    7   5.2    Compliance with English Financial Assistance Laws.    7
  5.3    Employee Matters.    7   5.4    Filing Assistance.    7   5.5    Use of
Name.    7 ARTICLE 6    8   6.1    Representations and Warranties.    8   6.2   
Absence of Litigation.    8   6.3    Consents and Approvals.    8   6.4   
SWERDA Transaction.    8   6.5    DTI Repayment and Consent.    9   6.6   
Equipment Lessor Consent.    9   6.7    License Agreement.    9 ARTICLE 7    9
CONDITIONS PRECEDENT TO SELLER’S OBLIGATIONS    9   7.1    Representations and
Warranties.    9   7.2    Absence of Litigation.    10   7.3    Consents and
Approvals.    10   7.4    SWERDA Transaction.    10   7.5    DTI Repayment and
Consent.    10   7.6    U.S. Employees.    10   7.7    UK Executives.    10  
7.8    Board Approval.    10   7.9    Security Interest.    10   7.10   
Identified Receivables.    10   7.11    Financial Assistance Matters.    11
ARTICLE 8    11 CLOSING    11   8.1    Closing.    11

 

i



--------------------------------------------------------------------------------

  8.2    Deliveries by Parent and Seller.    11   8.3    Deliveries by
Purchaser.    11 ARTICLE 9    12 MISCELLANEOUS    12   9.1    Survival of
Representations and Warranties.    12   9.2    Publicity.    12   9.3   
Commercially Reasonable Efforts.    12   9.4    Further Acts and Assurances.   
12   9.5    Notices.    12   9.6    Construction.    13   9.7    Knowledge.   
13   9.8    Attachments.    14   9.9    Parties Bound by Agreement.    14   9.10
   Counterparts.    14   9.11    Headings.    14   9.12    Modification and
Waiver.    14   9.13    Severability.    14   9.14    Access to Records.    14  
9.15    Entire Agreement.    15   9.16    Certain Definitions.    15

 

ii



--------------------------------------------------------------------------------

STOCK PURCHASE AND SALE AGREEMENT

THIS STOCK PURCHASE AND SALE AGREEMENT (this “Agreement”), made and entered into
this 11th day of May, 2007, by and among Tripos, Inc., a Utah corporation
(“Parent”), Tripos UK Holdings Limited, a wholly-owned subsidiary of Parent and
a private limited company incorporated in England (“Seller”), and, Commonwealth
Biotechnologies, Inc., a Virginia corporation (“Purchaser”).

RECITALS

1. Seller is the owner of a discovery research business (the “Business”)
conducted through the operation of its wholly-owned subsidiary Tripos Discovery
Research Ltd. (“TDR”);

2. Purchaser desires to purchase from Seller, and Seller desires to sell to
Purchaser, all of the issued and outstanding share capital of TDR comprising
101,000 shares of £1.00 each (the “Acquired Shares”), which transfer shall cause
the Purchaser to own one hundred percent (100%) of TDR, all for the purchase
price and subject to the terms and conditions set forth in this Agreement; and

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained herein, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

ARTICLE 1

PURCHASE AND SALE OF SHARES

1.1. Sale and Delivery of Shares. Subject to the terms and conditions hereof,
Seller agrees to sell, assign, transfer and deliver, or cause to be sold,
assigned, transferred and delivered, to Purchaser, and Purchaser agrees to
purchase and accept from Seller at the “Closing” (as hereinafter defined), all
of Seller’s right, title and interest in and to the Acquired Shares for the
Purchase Price (as defined in, and subject to adjustment in accordance with,
Article 2 hereof).

ARTICLE 2

PURCHASE PRICE

2.1. Payment of Initial Consideration. The aggregate consideration for the
Acquired Shares (the “Purchase Price”) shall be three hundred fifty thousand
dollars US ($350,000.00) (the “Initial Consideration”), plus addition
consideration computed pursuant to Section 2.2 (the “Additional Consideration”).
Simultaneously with the execution of this Agreement, the Purchaser has delivered
to the Seller the Initial Consideration, as a non-refundable deposit pursuant to
this Agreement.



--------------------------------------------------------------------------------

2.2. Payment of Additional Consideration.

(a) “Additional Consideration” means the proceeds, to a maximum aggregate sum of
one million eight hundred thousand dollars US ($1,800,000) collected by or on
behalf of TDR on or after March 20, 2007 and through and including July 15, 2007
under invoices by TDR to Tripos, Inc. in its capacity as the sole distributor
for TDR to the end-user customer outstanding on the date of this Agreement or
created from the date hereof through and including the Closing Date, which shall
also include receivables arising under an order from Schering Plough order
#0000303433 with an order date of February 28, 2007, regardless of whether such
amounts are invoiced before or after the Closing Date (the “Identified
Receivables”). Schedule I hereto sets forth the Identified Receivables
outstanding on the date hereof, and shall be updated on the Closing Date. To the
extent all Identified Receivables have not been collected by the 52nd day after
completion of the financial assistance described in Section 7.11, Purchaser
shall immediately transfer such unpaid Identifiable Receivables to Parent in
full satisfaction of the payment of Additional Consideration contemplated by the
Agreement.

(b) Following the Closing Date, Parent shall be entitled to receive, when and as
received by or on behalf of TDR, all proceeds of the Identified Receivables. The
parties agree that TDR shall be entitled to record the payment of the Identified
Receivables as revenues in accordance with its revenue recognition policies, and
the entitlement of Parent shall be to the proceeds of this receivables.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in the Seller disclosure schedule attached to this Agreement
(the “Seller Disclosure Schedule”) (with respect to which any particular
reference to a section or subsection of this Agreement shall be deemed to be
disclosed under all other sections or subsections of this Agreement), each of
the Seller and Parent hereby represents and warrants to Purchaser that:

3.1 Organization, Good Standing and Qualification. Parent is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Utah, and each of Seller and TDR is a limited company duly incorporated and
validly existing under the laws of England and Wales. Seller and TDR each has
all requisite corporate or similar power and authority to own and operate its
properties and assets and to carry on its business as presently conducted and is
qualified to do business in each jurisdiction where the ownership or operation
of its properties or conduct of its business requires such qualification.

3.2 Capitalization. The Acquired Shares constitute the entire allotted and
issued share capital of TDR and are fully paid or credited as fully paid. Seller
is the sole legal and beneficial owner of the entire allotted and issued share
capital of TDR. The issued shares of TDR are fully paid up and, free from
Encumbrances. There are no preemptive or other outstanding rights, options,
warrants, conversion rights, redemption rights or repurchase rights to issue or
sell any shares of TDR or any securities or obligations convertible or
exchangeable into or exercisable for, or giving any Person a right to subscribe
for or acquire, any securities of TDR.

 

2



--------------------------------------------------------------------------------

3.3 Corporate Authority and Approvals. (a) Each of Parent and Seller has the
necessary corporate power and authority and has taken all corporate action
necessary in order to execute, deliver and perform its obligations under this
Agreement and to carry out and complete the sale of the Acquired Shares. The
execution and delivery of this Agreement by Parent and Seller and the
consummation by Parent and Seller of the transactions contemplated hereby have
been duly and validly authorized by all necessary corporate action and no other
corporate proceedings on the part of Parent or Seller are necessary to authorize
this Agreement or to consummate the transactions contemplated hereby to the
extent required under the UBCA or the laws of England or Wales. This Agreement
has been duly executed and delivered by both Parent and Seller and, assuming the
due authorization, execution and delivery by Purchaser, constitutes a legal,
valid and binding obligation of both Parent and Seller, enforceable against
Parent and Seller in accordance with its terms, except as such enforceability
may be limited in either case by bankruptcy, insolvency, reorganization,
moratorium and other similar laws of general applicability relating to or
affecting creditors’ rights generally and by the application of general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

3.4 Title to Shares and Assets. The Seller has marketable title to the Acquired
Shares free and clear of all Encumbrances. Except as set forth in Section 3.4 of
the Seller Disclosure Schedule, and except for capital leases or security to
Parent for advances made to TDR, Seller has marketable title to all of the
assets of the Business, free and clear of all Encumbrances, except liens for
taxes not yet due and payable.

3.5 Government Filings; No Violations or Conflicts. Except as set forth in
Section 3.5 of the Seller Disclosure Schedule, the execution and delivery of
this Agreement by Parent and Seller do not, and the performance by Parent and
Seller of their respective obligations under this Agreement will not,
(i) conflict with or violate the organizational documents of Parent, Seller, or
TDR, or (ii) conflict with or violate any law, statute, ordinance, rule,
regulation, order, judgment or decree applicable to Parent, Seller or TDR.

3.6 Litigation. No suit, proceeding, hearing or governmental investigation is
pending or, to the knowledge of Seller, threatened in writing against Seller or
TDR.

3.7 Brokers. Neither Parent, Seller nor any of their executive officers,
directors or employees has employed any broker or finder or incurred any
liability for any brokerage fees, commissions or finders fees in connection with
the transactions contemplated by this Agreement, except that for any agreement
with Seven Hills Partners LLC for financial advisory services rendered to Parent
at sole expense of Parent.

3.8 Compliance with Laws; Permits. TDR holds all permits, licenses and approvals
(none of which has been modified or rescinded and all of which are in full force
and effect) from all necessary for TDR to carry on the Business as presently
conducted (collectively, the

 

3



--------------------------------------------------------------------------------

“Permits”). The Business is not being conducted in material violation of any
applicable law, statute, ordinance, regulation, judgment, Permit, order, decree,
concession, grant or other authorization of any Governmental Entity.

3.9 Environmental Matters.

(a) In this Section 3.9:

(1) “Dangerous Substance” means any natural or artificial substance (whether
solid, liquid or gas and whether alone or in combination with any other
substance or radiation) capable of causing harm to any human or other living
organism or damaging the Environment, public health or welfare.

(2) “Environment” means the environmental media of air, water and land, all
living organisms and natural or man-made structures.

(3) “Environmental Law” means all law in England and Wales relating to the
protection of human health or the Environment, the conditions of the workplace
or the generation, transportation, storage, treatment, emission or disposal of a
Dangerous Substance or Waste.

(4) “Environmental License” means any authorization, license, consent or
permission required under any Environmental Law.

(5) “Waste” means any unwanted or surplus substance irrespective of whether it
is capable of being recycled or recovered or has any value.

(b) TDR has at all times complied in all material respects with Environmental
Law and obtained, and complied with, all Environmental Licenses necessary for
carrying on the Business and is not in material breach of any Environmental Law.

(c) The Environmental Licenses necessary for carrying on the Business are in
full force and effect and there are no circumstances existing which will give
rise to the suspension or revocation of, to lead to the imposition of unusual or
onerous conditions on, or to prejudice the renewal of, any of those licenses.

3.10 Labor Matters.

(a) Seller has made available to Purchaser copies of all standard form contracts
and handbooks and policies which apply to the employees, officers and directors
of TDR.

(b) There is no outstanding claim against TDR by any Person who is now or has
been an employee or officer of TDR.

 

4



--------------------------------------------------------------------------------

(c) TDR is not party to any collective bargaining agreement with any trade union
or staff association other than as required by government regulation.

(d) TDR has not formally recognized a trade union and is not a party to any
agreement with any trade union or group or organization representing employees
in respect of its employees.

(e) TDR has not in the last six (6) years provided, or agreed to provide, any
loan, gratuitous payment or gratuitous benefit to any of its directors, officers
or employees or any of their dependants which remains outstanding.

3.11 Intellectual Property.

(a) For purposes of this Section 3.11, “Business Intellectual Property” means
all of the: (i) patents and patent applications; (ii) registered trademarks and
trademark applications and material unregistered trademarks; (iii) copyrights;
and (iv) registered domain names owned by TDR and used in the Business.

(b) The registrations in connection with the Business Intellectual Property are
valid and subsisting, all necessary registration and renewal fees in connection
with such registrations have been paid, and all necessary documents and
certificates in connection with such registrations have been filed with the
relevant authorities for the purposes of maintaining such registrations.

(c) There are no contracts, licenses and agreements between Parent, Seller or
TDR, on the one hand, and any other Person, on the other hand, relating
primarily to the Business Intellectual Property as to which there is any dispute
regarding the scope of such agreement, or performance under such agreement
including with respect to any payments to be made or received by TDR thereunder.

(d) Neither Parent, Seller or TDR has received notice from any Person that the
operation of the Business, including the design, development, manufacture and
sale of products and provision of services infringes the intellectual property
of any Person.

(e) To the knowledge of Parent and Seller, no Person is materially infringing
any of the Business Intellectual Property.

 

5



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Seller as follows:

4.1 Organization and Authority.

(a) Purchaser is a corporation duly incorporated, validly existing and in good
standing under the laws of the Commonwealth of Virginia. Purchaser has all
requisite corporate power and authority to execute and deliver this Agreement
and perform its obligations hereunder.

(b) The execution and delivery of this Agreement by Purchaser and the
performance of its obligations hereunder, have been duly authorized by all
necessary corporate action on the part of Purchaser. This Agreement has been
duly executed and delivered by Purchaser and constitutes a valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general applicability
relating to or affecting creditors’ rights generally and by the application of
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

4.2 Compliance with Other Instruments. The execution and delivery of this
Agreement by Purchaser and the performance by Purchaser of its obligations
hereunder will not (a) conflict with or result in any violation of the
organizational documents of Purchaser or (b) conflict with or violate any
judgment, decree, law or order applicable to Purchaser.

4.3 Brokers. No finder, broker, agent or other intermediary has acted for or on
behalf of Purchaser in connection with the negotiation and consummation of this
Agreement or the transactions contemplated hereby.

 

6



--------------------------------------------------------------------------------

ARTICLE 5

COVENANTS OF PURCHASER

Purchaser covenants and agrees with Seller as follows:

5.1 Additional Advances. From and after May 14, 2007, Tripos may, in its
discretion, make additional advances to support the operation of the TDR
business (the “Additional Advance”) to a maximum of £100,000 after consulting
with Purchaser. Any further advances, whether made by Tripos or the Purchaser
shall be made only after consultation with and approval by Tripos and Purchaser.
Tripos shall be entitled to require that the Additional Advance be secured by
assets of TDR, other than receivables allocated to the computation of
“Additional Consideration”, as contemplated by Section 2.2(a) and in accordance
with applicable English law. Any such advances shall remain obligations of TDR
following closing, and shall not be forgiven. Unpaid advances shall bear
interest at the rate of 8% per annum, shall be repaid on or prior to June 30,
2007.

5.2 Compliance with English Financial Assistance Laws. Purchaser will take all
reasonable steps necessary to assure that the transaction complies with English
financial assistance laws, including, if necessary, restructuring the
transaction so that such laws shall not be applicable to the transaction and the
payments to Parent thereunder and assets of TDR shall not be used to effect
these payments.

5.3 Employee Matters. Purchaser shall execute and deliver to Parent for filing
the appropriate forms, certificates or other documents, including Purchaser’s
acknowledgment that it is a successor to the Business, and undertake to obtain
any consents required under applicable law, to terminate any liability of Parent
or Seller for any unemployment compensation payments required to be made to any
state or county (or a fund maintained by it) after the Closing Date with respect
to any Employees of the Business.

5.4 Filing Assistance. Purchaser shall, upon request by Parent, furnish Parent
with all information concerning itself, its subsidiaries, directors, executive
officers and stockholders and such other matters as may be reasonably necessary
or advisable in connection with any statement, filing, notice or application
made by or on behalf of Parent or Seller to any third party or any Governmental
Entity in connection with the transactions contemplated by this Agreement.

5.5 Use of Name. Notwithstanding any other provision of this Agreement, from the
Closing Date, Purchaser shall not, without the prior written consent of Parent,
utilize the name “Tripos” or any similar name other than in accordance with the
terms of the Software License Agreement, dated March 20, 2007, between TDR and
Tripos, L.P. (the “License Agreement”).

 

7



--------------------------------------------------------------------------------

5.6 Proceeds and Revenues. From the date hereof, until Parent shall have
received all Proceeds Consideration and Revenue Consideration, Purchaser shall
not (i) take (nor permit TDR to take) any action to hinder, or (ii) refrain from
taking (or permit TDR to refrain from taking) any commercially reasonable action
to facilitate, the collection of the Proceeds Consideration, the Revenue
Consideration and the repayment of Advances.

ARTICLE 6

CONDITIONS PRECEDENT TO PURCHASER’S OBLIGATIONS

The obligations of Purchaser to consummate the transactions contemplated by this
Agreement are subject to the satisfaction of each of the following conditions
prior to or at the Closing, unless specifically waived in writing by Purchaser
in advance:

6.1 Representations and Warranties.

(a) The representations and warranties of Parent and Seller contained in this
Agreement shall be true and correct in all respects as of the date of this
Agreement.

(b) Each of Parent and Seller shall have duly performed and complied in all
respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Seller prior to or at the Closing.

(c) Seller shall have delivered a certificate executed by a duly authorized
officer to Purchaser to the foregoing effect.

6.2 Absence of Litigation. No order, writ, injunction or decree which is binding
on Purchaser, Parent and/or Seller and which prohibits Purchaser, Parent and/or
Seller from consummating the transactions contemplated hereby shall be in
effect; provided that Purchaser shall have used its commercially reasonable
efforts to have any such order, writ, injunction or decree lifted and the same
shall not have been lifted by any such court or governmental or regulatory
agency.

6.3 Consents and Approvals. All governmental and regulatory approvals requisite
or appropriate to the consummation of the transactions contemplated herein shall
have been obtained (or all applicable waiting periods shall have expired) and
shall remain in full force and effect.

6.4 SWERDA Transaction. Parent, Seller, TDR, Purchaser and the South West of
England Regional Development Agency (“SWERDA”) shall have executed one or more
definitive agreements (together, the “SWERDA Arrangement”) pursuant to which
(i) TDR shall sell to SWERDA, and SWERDA shall subsequently leaseback to TDR,
the property at Bude-Stratton Business Park, Bude, Cornwall, EX23 8LY,
(ii) SWERDA shall consent to the transactions contemplated hereby, and
(iii) SWERDA shall release each of Parent, Seller and TDR from all repayment
liabilities and related guaranties.

 

8



--------------------------------------------------------------------------------

6.5 DTI Repayment and Consent. Parent and Seller shall have allocated and
restricted twenty percent (20%) of the proceeds of the SWERDA Arrangement for
the settlement of the grants of the U.K. Department of Trade and Industry
(“DTI”) listed on Schedule 6.5 and DTI shall have executed one or more
definitive agreements, pursuant to which (i) DTI consents to the transactions
contemplated hereby and (ii) Parent, Seller, TDR and DTI shall reach a mutually
agreeable settlement of obligations under the DTI grants in the amount of
£591,000 (including contributions by Tripos not exceeding £71,000), and
(iii) DTI shall release each of Parent, Seller and TDR from all repayment
liabilities and related guaranties under the DTI grants.

6.6 Equipment Lessor Consent. A consent shall have been obtained from CSI
Leasing UK Ltd. (the “Equipment Lessor”) with respect to all existing equipment
leases between TDR and the Equipment Lessor.

6.7 License Agreement. The License Agreement shall be in full force and effect.

6.8 Board Approval.

The boards of directors of both Parent and Seller shall have approved the
execution of this Agreement and the transactions related thereto.

6.9 Prior Intercompany Liabilities. All intercompany liabilities incurred prior
to March 19, 2007 between (i) Parent or Seller, on the one hand, and (ii) TDR,
on the other hand, will be fully discharged and cancelled in a manner mutually
satisfactory to Parent and Buyer.

ARTICLE 7

CONDITIONS PRECEDENT TO SELLER’S OBLIGATIONS

The obligations of Seller to consummate the transactions contemplated by this
Agreement are subject to the satisfaction prior to or at the Closing of each of
the following conditions, unless specifically waived in writing by Seller in
advance:

7.1 Representations and Warranties.

(a) The representations and warranties of Purchaser contained in this Agreement
shall be true and correct as of the date of this Agreement.

(b) Purchaser shall have duly performed and complied with all covenants,
agreements and conditions required by this Agreement to be performed or complied
with by Purchaser prior to or at the Closing.

(c) Purchaser shall have delivered a certificate executed by a duly authorized
officer to Parent to the foregoing effect.

 

9



--------------------------------------------------------------------------------

7.2 Absence of Litigation. No order, writ, injunction or decree which is binding
on Purchaser, Parent and/or Seller and which prohibits Purchaser, Parent and/or
Seller from consummating the transactions contemplated hereby shall be in
effect; provided that Purchaser shall have used its commercially reasonable
efforts to have any such order, writ, injunction or decree lifted and the same
shall not have been lifted by any such court or governmental or regulatory
agency.

7.3 Consents and Approvals. All governmental and regulatory approvals requisite
or appropriate to the consummation of the transactions contemplated herein shall
have been obtained (or all applicable waiting periods shall have expired) and
shall remain in full force and effect.

7.4 SWERDA Transaction. Parent, Seller, TDR, Purchaser and SWERDA shall have
executed the SWERDA Arrangement, pursuant to which (i) TDR shall sell to SWERDA,
and SWERDA shall subsequently leaseback to TDR, the property at Bude-Stratton
Business Park, Bude, Cornwall, EX23 8LY, (ii) SWERDA shall consent to the
transactions contemplated hereby, and (iii) SWERDA shall release each of Parent,
Seller and TDR from all repayment liabilities and related guaranties.

7.5 DTI Repayment and Consent. Parent and Seller shall have allocated and
restricted twenty percent (20%) of the proceeds of the SWERDA Arrangement for
the settlement of the grants of DTI listed on Schedule 6.5 and DTI shall have
executed one or more definitive agreements, pursuant to which (i) DTI consents
to the transactions contemplated hereby and (ii) Parent, Seller, TDR and DTI
shall reach a mutually agreeable settlement of obligations under the DTI grants
in the amount of [£591,000], and (iii) DTI shall release each of Parent, Seller
and TDR from all repayment liabilities and related guaranties under the DTI
grants.

7.6 U.S. Employees. Purchaser shall have made offers of employment to three U.S.
employees and employment shall have been accepted in each case in a form that
relieves Parent and Seller of all employment obligations to each of such
individuals effective upon Closing to the reasonable satisfaction of Parent and
Seller.

7.7 UK Executives. Parent and Seller shall have been released from any ongoing
obligations with respect to severance and employment agreements of the officers
or employees of TDR.

7.8 Board Approval. The board of directors of Purchaser shall have approved the
execution of this Agreement and the transactions related thereto.

7.9 Security Interest. Parent, Seller, TDR and Purchaser shall have executed all
documents necessary, in the reasonable judgment of Parent, to grant Parent an
irrevocable security interest in TDR’s receivables outstanding against the
repayment of the Advances.

7.10 Identified Receivables. Seller shall deliver an updated Schedule I,
identifying all Identified Receivables, which shall supersede the Schedule I
attached hereto.

 

10



--------------------------------------------------------------------------------

7.11 Financial Assistance Matters. The Purchaser shall procure that TDR shall
have complied with all English law financial assistance requirements, to the
satisfaction of the Parent and the Seller, and the Purchaser shall procure that
TDR shall have delivered to the Parent the items set out in Schedule 7.11, such
items to be in a form satisfactory to the Parent and the Seller.

ARTICLE 8

CLOSING

8.1 Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Hogan & Hartson L.L.P., 111 South
Calvert Street, Suite 1600, Baltimore, Maryland 21202, on the later of (i) the
date of execution hereof and (ii) three (3) Business Days after satisfaction of
the conditions set forth in Articles 6 and 7, or at such other location or later
date or time as mutually agreed upon by the parties. The date of the Closing is
referred to herein as the “Closing Date.”

8.2 Deliveries by Parent and Seller. At the Closing, provided all conditions
described in Article 7 have been satisfied, Seller shall execute and deliver to
Purchaser the following:

(a) a transfer of the Acquired Shares duly executed by the Seller in favor of
the Purchaser together with the relevant share certificate(s) in respect of such
Acquired Shares;

(b) a copy of the minutes of a duly held board meeting of TDR at which there are
duly passed the resolutions set out and contained in board minutes of TDR in the
form attached as Exhibit A;

(c) the organizational documents, statutory books (including registers and
minute books), common seals (if any) and all books of account and other records
of TDR, complete and (where appropriate) written up to date;

(d) the certificate required by Section 6.1 hereof;

(e) such other deeds, bills of sale, endorsements, assignments and other good
and sufficient instruments of conveyance and assignment as the parties and their
respective counsel shall deem reasonably necessary or appropriate to vest in
Purchaser all right, title and interest in, to and under the Acquired Shares.

8.3 Deliveries by Purchaser. At the Closing, (i) the Initial Purchase Price to
the Parent. In addition, Purchaser shall execute and deliver to Parent and
Seller (i) the certificate required by Section 7.1 hereof; and (ii) such other
instruments or documents as may be reasonably requested by Parent or Seller to
reflect the consummation of the transactions contemplated hereunder.

 

11



--------------------------------------------------------------------------------

8.4 Cost Reimbursement. Each party shall pay their own costs hereunder, except
that a party shall be responsible for the other party’s expenses, to a maximum
of £100,000 if a breach by the other party is the principal reason for failure
to close.

ARTICLE 9

MISCELLANEOUS

9.1 Survival of Representations and Warranties. The representations and
warranties contained in Articles 3 and 4 of this Agreement shall survive until
the Closing Date but shall expire immediately following closing. The covenants
in Article 5 and Section 8.4 shall survive closing.

9.2 Publicity. Parent, Seller and Purchaser agree that they will not make any
press releases or other announcements with respect to the transactions
contemplated hereby, except as required by applicable law, without the prior
approval of the other parties, which approval will not be unreasonably withheld.

9.3 Commercially Reasonable Efforts. Each party hereto agrees to use its
commercially reasonable efforts to cause the conditions to its obligations
hereunder to be satisfied on or prior to the Closing Date and otherwise to
consummate the transactions contemplated by the Agreement.

9.4 Further Acts and Assurances. Parent and Seller shall, at any time and from
time to time at and after the Closing, upon request of Purchaser and without
additional consideration, take any and all steps reasonably necessary to
transfer any assets of the Business that Seller has been unable to assign to TDR
prior to the Closing Date, and Parent and Seller will do, execute, acknowledge
and deliver, or will cause to be done, executed, acknowledged and delivered, all
such further acts, deeds, assignments, transfers, conveyances and assurances as
may be reasonably required for the more effective transferring and conveying the
Acquired Shares to Purchaser.

9.5 Notices. Any notice or other document to be given hereunder by any party
hereto to any other party hereto shall be in writing and delivered by courier or
by facsimile transmission, receipt confirmed, or sent by any express mail
service, postage or fees prepaid,

If to Parent or Seller:

Tripos, Inc.

1699 South Hanley Road

St. Louis, Missouri 63144

Facsimile: (314) 647-8108

Attention: John P. McAlister

 

12



--------------------------------------------------------------------------------

With a copy to:

Henry D. Kahn, Esq.

Hogan & Hartson L.L.P.

111 South Calvert Street

Baltimore, Maryland 21202

Facsimile: (410) 539-6981

If to Purchaser:

 

Commonwealth Biotechnologies, Inc.

601 Biotech Drive

Richmond, Virginia 23235

Facsimile: (804) 915-3831

Attention:

  Paul D’Sylva   Richard J. Freer

With a copy to:

Bradley A. Haneberg, Esq.

Kaufman & Canoles, P.C.

III James Center, 12th Floor

1051 East Cary Street

Richmond, Virginia 23219

Facsimile: (804) 771-5777

or at such other address or number for a party as shall be specified by like
notice. Any notice which is delivered in the manner provided herein shall be
deemed to have been duly given to the party to whom it is directed upon actual
receipt by such party or its agent.

9.6 Construction. This Agreement shall be governed by, and construed and
interpreted under, the laws of the state of Delaware, without giving effect to
principles of conflicts or choice of law. No provision of this Agreement shall
be construed against or interpreted to the disadvantage of any party hereto by
any court or other governmental or judicial authority or by any board of
arbitrators by reason of such party or its counsel having or being deemed to
have structured or drafted such provision. All references in this Agreement to
Article(s), Section(s), Schedule(s) or Exhibit(s) shall refer to Article(s),
Section(s), Schedule(s) or Exhibit(s) of this Agreement.

9.7 Knowledge. Whenever used herein with respect to Seller or Parent, the term
“knowledge” shall mean the actual knowledge of any of the persons listed in
Schedule 9.7 as of the date hereof.

 

13



--------------------------------------------------------------------------------

9.8 Attachments. Every Schedule and Exhibit referred to in this Agreement is
incorporated in this Agreement by this reference. The list immediately following
the table of contents hereto contains a list of such Schedules and Exhibits.

9.9 Parties Bound by Agreement. The terms, conditions and obligations of this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and assigns. Except as hereinafter provided,
without the prior written consent of the other party, no party hereto may assign
such party’s rights, duties or obligations hereunder or any part thereof to any
other Person prior to Closing. No other party is intended to be a third party
beneficiary of the covenants between the parties set forth in this Agreement.

9.10 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original and all of
which shall constitute the same instrument.

9.11 Headings. The headings of the Articles and Sections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction hereof.

9.12 Modification and Waiver. Any of the terms or conditions of this Agreement
may be waived in writing at any time by the party which is entitled to the
benefits thereof. No waiver of any of the provisions of this Agreement shall be
deemed to or shall constitute a waiver of any other provision hereof.

9.13 Severability. Any provision hereof which is prohibited or unenforceable in
any jurisdiction will, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by law, the parties hereto waive any
provision of law which renders any such provision prohibited or unenforceable in
any respect.

9.14 Access to Records. For a period of six (6) years after the Closing Date,
Parent and its attorneys, accountants and representatives shall, upon reasonable
advance notice to Purchaser during normal business hours and without disruption
of the business of Purchaser, have reasonable access to all books, accounts,
records, documents and information relating to Parent, Seller, TDR or the
Business for any periods prior to the Closing Date in the possession or custody
of Purchaser (or Purchaser’s agents) for the purpose of examining and making
copies of all or any portion of such documents. In addition, Parent and its
attorneys and representatives shall, upon reasonable advance notice to
Purchaser, during normal business hours and without disruption to the business
of Purchaser, have reasonable access to employees of the Business with respect
to the defense of any on-going litigation or claim against Parent or Seller. A
representative of Purchaser may be present at all times during such access and
investigation by Parent or its attorneys, accountants and representatives.

 

14



--------------------------------------------------------------------------------

9.15 Entire Agreement. This Agreement and the Schedules and Exhibits hereto,
together with the documents and instruments delivered pursuant hereto,
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof and supersede all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether written or oral, of the
parties hereto; provided, however, that this provision is not intended to
abrogate any other written agreement between the parties executed with or after
this Agreement or any written agreement pertaining to another subject matter. No
supplement, modification or waiver of the terms or conditions of this Agreement
shall be binding unless executed in writing by authorized representatives of the
parties hereto.

9.16 Certain Definitions.

(a) “Business Days” means a day other than a Saturday, Sunday, bank or public
holiday in the United Kingdom.

(b) “Encumbrance” means any lien, security interest, pledge, agreement, claim,
charge or encumbrance.

(c) “Governmental Entity” means any governmental or regulatory authority,
domestic or foreign.

(d) “Intellectual Property” shall mean patents, rights to inventions, utility
models, copyrights, trade marks, service marks, trade, business and domain
names, rights in trade dress or get-up, rights in goodwill or to sue for passing
off, unfair competition rights, rights in designs, rights in computer software,
database rights, topography rights, moral rights, rights in confidential
information (including know-how and trade secrets) and any other intellectual
property rights, in each case whether registered or unregistered and including
all applications for and renewals or extensions of such rights, and all similar
or equivalent rights or forms of protection in any part of the world.

(e) “Person” means any individual, corporation (including not-for-profit),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, Governmental Entity or other entity of
any kind or nature.

(f) “UBCA” means the Utah Revised Business Corporation Act, as amended.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered, all on and as of the date first written above.

 

TRIPOS, INC. By:  

/s/ John P. McAlister

Name:   John P. McAlister Title:   President and CEO TRIPOS UK HOLDINGS LIMITED
By:  

/s/ John P. McAlister

Name:   John P. McAlister Title:   Director COMMONWEALTH BIOTECHNOLOGIES, INC.
By:  

/s/ Paul D’Sylva

Name:   Paul D’Sylva Title:   CEO